Exhibit 10.14

INTEGRYS ENERGY GROUP, INC.
NONQUALIFIED STOCK OPTION AGREEMENT


You have been granted a nonqualified stock option with respect to shares of
common stock of Integrys Energy Group, Inc. (the “Company”) under the Integrys
Energy Group, Inc. 2010 Omnibus Incentive Compensation Plan (the “Plan”) This
Agreement sets forth the terms, rights and obligations of you and the Company
with respect to the grant of this option. This option shall not become effective
until you sign and return the “Acknowledgement Form” from this Agreement to
Human Resources.
The option is granted under, and is subject to, the terms of the Plan, which are
specifically incorporated by reference in this Agreement. Any capitalized terms
used in this Agreement which are not defined shall have the meaning set forth in
the Plan.
1.Grant of Option. Subject to the terms of this Agreement, the Company grants to
you the right and option (the “Option”) to purchase shares (the “Option”) of the
common stock of the Company, par value $1.00 (the “Optioned Shares”) from the
Company, at an option price per share equal to the closing sales price of a
share of Common Stock of the Company as reported on the New York Stock Exchange
Composite Transaction reporting system on the Grant Date.
In the event of certain corporate transactions described in Section 12 of the
Plan, the number of Optioned Shares and the per share option price will be
adjusted by the Compensation Committee of the Board of Directors of the Company
(the “Committee”). The Committee’s determination as to any adjustment shall be
final.
2.    Vesting of Option. The Optioned Shares will vest and become exercisable in
accordance with the following schedule:
Percentage of Optioned Shares Vested
Date of Vesting
25%
1st anniversary of Grant Date
An additional 25%
2nd anniversary of Grant Date
An additional 25%
3rd anniversary of Grant Date
The final 25%
4th anniversary of Grant Date



provided, however, that, in the event of your termination of employment from the
Company and its Affiliates for any reason, any Optioned Shares not vested as of
the date of such termination will be cancelled, except as otherwise provided in
this Section 2.
If the foregoing calculation results in vesting of a fractional Optioned Share,
the number of Optioned Shares that become vested will be rounded to the next
higher whole number of shares.


[Standard Paragraph #1 – For use with regular grants made in February or March
of each year.] If your employment or service terminates as a result of death or
disability (as determined by the Committee based upon the definition set forth
in the Company’s long-term disability plan), (1) if your termination occurs on
or after December 31 of the calendar year in which occurs the Grant Date, the
Optioned Shares will become fully vested on your date of termination, or (2) if
your termination occurs prior to December 31 of the calendar year in which
occurs the Grant Date, you will become partially vested on the date of
termination, and the remaining Optioned Shares will be cancelled. Your partially
vested interest will be equal to the product obtained by multiplying the total
number of Optioned Shares by a fraction, the numerator of which is the number of
full months of service that you completed during the calendar year in which
occurs the Grant Date and the denominator of which is twelve (12). If the
foregoing calculation results in vesting of a fractional Optioned Share, the
number of Optioned Shares that become vested will be rounded to the next higher
whole number of shares.


[Alternate Paragraph #1 – For use in mid-year special grants where proration
based on the calendar year might result in substantial vesting shortly following
the Grant Date. Under the alternate paragraph, proration is based on the number
of months of employment completed during the one year period from the first day
of the month in which occurs the Grant Date.] If your employment or service
terminates as a result of death or disability (as determined by the Committee
based upon the definition set forth in the Company’s long-term disability plan),
(1) if your termination occurs on or after the first day of the twelfth (12th)
month following the month in which occurs the Grant Date, the Optioned Shares
will become fully vested on your date of termination, or (2) if your termination
occurs prior to the first day of the twelfth (12th) month following the month in
which occurs the Grant Date, you will become partially vested on the date of
termination, and the remaining Optioned Shares will be cancelled. Your partially
vested interest will be equal to the product obtained by multiplying the total
number of Optioned Shares by a fraction, the numerator of which is the number of
full months of service that you completed during the twelve (12) month period
that begins on the first day of the month following the month in which occurs
the Grant Date and the denominator




--------------------------------------------------------------------------------




of which is twelve (12). If the foregoing calculation results in vesting of a
fractional Optioned Share, the number of Optioned Shares that become vested will
be rounded to the next higher whole number of shares.


[Standard Paragraph #2 – For use with regular grants made in February or March
of each year.] For purposes of this Agreement, “Retirement” means termination of
your employment or service with the Company and its Affiliates, if the
termination occurs on or after your attainment of age sixty-two (62) or the
termination occurs on or after your attainment of age fifty-five (55) and
completion of at least ten (10) years of vesting service (as defined in the
401(k) plan that is applicable to you) or if you are covered under a defined
benefit pension plan maintained by the Company or an Affiliate, the termination
qualifies you for retirement (as opposed to vested termination) benefits under
such defined benefit pension plan. If your employment or service terminates as a
result of Retirement, (1) if your Retirement occurs on or after December 31 of
the calendar year in which occurs the Grant Date, the Optioned Shares will
continue to vest, subject to the terms of the Plan, on the same schedule as
would have applied had you continued employment, and (2) if your Retirement
occurs prior to December 31 of the calendar year in which occurs the Grant Date,
a portion of the Optioned Shares will be immediately forfeited, and the
remainder of the Optioned Shares will continue to vest, subject to the terms of
the Plan, on the same schedule as would have applied had you continued
employment. The portion of the Optioned Shares that are immediately forfeited
will be equal to the product obtained by multiplying the total number of
Optioned Shares by a fraction, the numerator of which is twelve (12) minus the
number of full months of service that you completed during the calendar year in
which occurs the Grant Date and the denominator of which is twelve (12). If the
foregoing calculation results in vesting of a fractional Optioned Share, the
number of Optioned Shares that become vested will be rounded to the next higher
whole number of shares. The number of Optioned Shares available for exercise on
or after each vesting date will be reduced by a pro rata portion of the total
number of forfeited Optioned Shares.


[Alternate Paragraph #2 – For use in mid-year special grants where proration
based on the calendar year might result in substantial vesting shortly following
the Grant Date. Under the alternate paragraph, proration is based on the number
of months of employment completed during the one year period from the first day
of the month in which occurs the Grant Date.] For purposes of this Agreement,
“Retirement” means termination of your employment or service with the Company
and its Affiliates, if the termination occurs on or after your attainment of age
sixty-two (62) or the termination occurs on or after your attainment of age
fifty-five (55) and completion of at least ten (10) years of vesting service (as
defined in the 401(k) plan that is applicable to you) or if you are covered
under a defined benefit pension plan maintained by the Company or an Affiliate,
the termination qualifies you for retirement (as opposed to vested termination)
benefits under such defined benefit pension plan. If your employment or service
terminates as a result of retirement on or after age fifty-five (55) with ten
(10) or more years of service, or Retirement, (1) if your Retirement occurs on
or after the first day of the twelfth (12th) month following the month in which
occurs the Grant Date, the Optioned Shares will continue to vest, subject to the
terms of the Plan, on the same schedule as would have applied had you continued
employment, and (2) if your Retirement occurs prior to the first day of the
twelfth (12th) month following the month in which occurs the Grant Date, a
portion of the Optioned Shares will be immediately forfeited, and the remainder
of the Optioned Shares will continue to vest, subject to the terms of the Plan,
on the same schedule as would have applied had you continued employment. The
portion of the Optioned Shares that are immediately forfeited will be equal to
the product obtained by multiplying the total number of Optioned Shares by a
fraction, the numerator of which is twelve (12) minus the number of full months
of service that you completed during the during the twelve (12) month period
that begins on the first day of the month following the month in which occurs
the Grant Date and the denominator of which is twelve (12). If the foregoing
calculation results in vesting of a fractional Optioned Share, the number of
Optioned Shares that become vested will be rounded to the next higher whole
number of shares. The number of Optioned Shares available for exercise on or
after each vesting date will be reduced by a pro rata portion of the total
number of forfeited Optioned Shares.


Notwithstanding the vesting schedule described above, the Committee may extend
the date(s) of vesting to a later date to take into account any period of the
Optionee’s leave of absence, unless prohibited by law.
3.    Exercise of Option. The Option, to the extent vested in accordance with
Paragraph 2, may be exercised during the period beginning on the vesting date
and ending on the earlier of:
a.
the first anniversary of the date the Optionee’s employment with the Company and
its Affiliates terminates for any reason other than Retirement, death or
disability (as determined by the Committee based on the definition set forth in
the Company’s long-term disability plan); or

b.
in any other case, the 10th anniversary of the Grant Date.

During your life, the Option may be exercised only by you (or if you are
incapacitated, by your legal representative). If you die before exercising all
of the vested Option, the executor of the your estate (or by such person as the
executor of the estate certifies as inheriting the Option as a result of the
operation of your last will and testament or as a result of

-2-



--------------------------------------------------------------------------------




the laws of interstate succession) may exercise all or any portion of the vested
Option that has not been exercised, during the exercise periods described above.
4.    Change in Control. In general, the Option, to the extent then outstanding
and unexercised, will become fully vested (if not previously vested) but shall
otherwise be subject to the terms of the Plan, if (a) a Change in Control (as
defined in the Plan) has occurred, and (b) your employment with the Company and
its Affiliates has been involuntarily terminated for any reason other than Cause
(or, if you have in effect with the Company or an Affiliate an employment,
retention, change in control, severance or similar agreement that provides for
“good reason” termination and, in accordance with such agreement, you terminate
employment or service for “good reason”) within two (2) years following the date
of the Change in Control. The vesting of Optioned Shares following a Change in
Control shall be governed by the terms of Section 13(b) of the Plan.
5.    Manner of Exercise and Payment. In order to exercise this Option, you (or
such other person entitled to exercise the Option as provided in Paragraph 3)
must provide a written or electronic notice to the Company or its designated
agent stating that you (or such other eligible person) would like to exercise
all or a portion of the Option and specifying the number of vested Optioned
Shares which are being purchased. The exercise notice must be delivered (in
person or by mail or by facsimile or by electronic transmission) to the
Secretary of the Company or designated agent in such manner as the Secretary of
the Company may prescribe.
Exercise of all or a portion of the Option must be accompanied by
contemporaneous payment equal to the number of Optioned Shares being purchased
multiplied by the option exercise price or, in the case of clause (d) below,
appropriate documentation which will result in payment to the Company on the
settlement date (i.e., T+3) equal to the number of Optioned Shares being
purchased multiplied by the option exercise price. Subject to such rules and
restrictions as the Committee may prescribe, payment may be made: (a) in cash or
by certified check payable to the Company; (b) by delivering previously acquired
shares of Common Stock, duly endorsed in blank or accompanied by stock powers
duly endorsed in blank, with a fair market value at the time of exercise, as
determined by the Committee, equal to the required payment amount; (c) by any
combination of (a) and (b); or (d) by delivering to the Company or its
designated agent an executed irrevocable option exercise form together with
irrevocable instructions to a broker-dealer (or confirmation from a
broker-dealer that it has received such instructions) to sell or margin a
sufficient portion of the Optioned Shares to be exercised and to deliver the
sale or margin proceeds directly to the Company to pay the option exercise price
and tax withholding.
Option exercise notices postmarked (if mailed) or received by the Secretary of
the Company or designated delegate (if by facsimile, hand-delivery or electronic
transmission) at or prior to 11:59 p.m. (central time) of the date specified in
Paragraph 3 shall be given effect. Any notice postmarked or received after such
time shall be null and void.
6.    Tax Withholding. Upon exercise of all or any part of the Option, the
Company has the right and the authority to deduct or withhold from any
compensation payable to you an amount sufficient to satisfy its withholding
obligations under applicable tax laws or regulations. Alternatively, the Company
may require that you deliver to the Company at the time the Company is obligated
to withhold taxes such amount as the Company requires to meet its withholding
obligation under applicable tax laws or regulations. The Company may also
satisfy its withholding obligation,, in any other manner determined by the
Committee. The Fair Market Value of fractional shares of Stock remaining after
the withholding requirements are satisfied will be paid to you in cash or will
be applied as additional tax withholding.
7.    Miscellaneous.
(a)    You (or your legal representatives, the executor of your estate or your
heirs) shall not be deemed to be a shareholder of the Company with respect to
any of the Optioned Shares being purchased until such shares are paid for in
full, and the Company’s withholding tax liability is satisfied, to the
Committee’s satisfaction.
(b)    The Option shall not be transferable by you; provided that, following
your death, the Option, to the extent exercisable in accordance with the terms
of the Plan and this Agreement, may be exercised by the executor of the your
estate (or by such person as the executor of the estate certifies as inheriting
the Option as a result of the operation of your last will and testament or as a
result of the laws of intestate succession). In addition, by accepting this
award, you agree not to sell any shares delivered to you at a time when
applicable laws (including securities laws), Company or Affiliate policy or an
agreement between the Company and its underwriters or other terms and conditions
of the Plan prohibit a sale.
(c)    It is fully understood that nothing contained in this Agreement or the
Plan shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate your employment at any time nor confer upon you any right
to continue in the employ of the Company or any Affiliate.

-3-



--------------------------------------------------------------------------------




(d)    As a condition of the granting of this Option, you agree, for yourself
and your legal representatives or guardians, the executor of your estate, and
your heirs, that the Plan and this Agreement shall be subject to discretionary
interpretation by the Committee and that any interpretation by the Committee of
the terms of the Plan and this Agreement shall be final, binding and conclusive.
Neither you, your legal representatives, the executor of your estate or you
heirs shall challenge or dispute the Committee’s decisions.
(e)    The existence of this Agreement or Option herein granted shall not affect
in any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred,
or prior preference stock ahead of or affecting the common stock or the rights
thereof, or dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.
(f)    The Committee may modify this Option at any time. However, no
modification, extension or renewal shall (1) confer on you any right or benefit
which you would not be entitled to if a new option was granted under the Plan at
such time or (2) alter, impair or adversely affect this Option or the Agreement
without your written consent; provided that the Committee need not obtain your
written consent of the Optionee for a modification of the Option to the extent
that the Plan specifically permits the Committee action or to the extent that
the Committee deems such modification necessary to comply with any applicable
law, the listing requirements of any principal securities exchange or market on
which the shares underlying the Option are then traded, or to preserve favorable
accounting or tax treatment of the Option for the Company.
(g)    No individual may exercise the Option and no shares will be issued under
this Agreement unless and until the Company has determined to its satisfaction
that such exercise and issuance comply with all relevant provisions of
applicable law, including the requirements of any stock exchange on which the
shares may then be traded.
(h)    This Agreement may be executed in counterparts.
(i)    As a condition of the granting of this Option, you agree, for yourself
and your legal representatives or guardians, the executor of your estate, and
your heirs, that this Option and any Stock issued or cash paid pursuant to this
Option shall be subject to any recoupment or clawback policy that may be adopted
by the Company from time to time and to any requirement of applicable law,
regulation or listing standard that requires the Company to recoup or claw back
compensation paid pursuant to this Option.
8.    Governing Law. This Agreement shall be governed by the internal laws of
the State of Illinois, without regard to the principle of conflict of laws, as
to all matters, including, but not limited to, matters of validity,
construction, effect, performance and remedies. No legal action or proceeding
may be brought with respect to this Agreement more than one year after the later
of (a) the last date on which the act or omission giving rise to the legal
action or proceeding occurred; or (b) the date on which the individual bringing
such legal action or proceeding had knowledge (or reasonably should have had
knowledge) of such act or omission. Any such action or proceeding must be
commenced and prosecuted in its entirety in the federal or state court having
jurisdiction over Brown County, Wisconsin or Cook County, Illinois, and each
individual with any interest hereunder agrees to submit to the personal
jurisdiction thereof, and agrees not to raise the objection that such courts are
not a convenient forum. Such action or other legal proceeding shall be heard
pursuant to a bench trial and, the parties to such proceeding shall waive their
rights to a trial by jury.
9.    Severability. In the event any provision of the Agreement is held illegal
or invalid for any reason, the illegality or invalidity will not affect the
remaining provisions of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.
INTEGRYS ENERGY GROUP, INC.








By:    
Title: Vice President – Human Resources

-4-

